358 S.W.3d 584 (2012)
Calvin BAUGH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96005.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
Robert W. Lundt, Assistant Public Defender, St. Louis, MO, for appellant.
*585 Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Calvin Baugh (Movant) appeals the judgment of the Circuit Court for the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court erred when it denied his claim that his defense counsel was ineffective for failing to investigate and present alibi witnesses.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).